Citation Nr: 0506174	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-21 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cerebral atrophy with 
white matter disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from July 1955 to March 1976.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 decision by the RO 
which, in part, denied service connection for the disability 
now at issue on appeal.  

As will be discussed in greater detail herein below, the 
Board has recharacterized the issue on appeal to reflect the 
appropriate adjudicatory consideration of the veteran's 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that although the RO characterized 
the issue on appeal as a claim of secondary service 
connection, the issue is actually a claim of direct service 
connection.  That is, the veteran asserts that his disability 
of the brain is due to a head injury in service.  Therefore, 
the RO must readjudicated the issue de novo.  

The evidentiary record shows that the veteran sustained a 
head injury in service.  In fact, service connection has been 
established for dead labyrinth of the right ear and scars on 
the forehead and right parietal area due to a head injury in 
service.  On VA scar examination in June 2000, the examiner 
suggested that if the demyelinating or atrophic changes were 
in the area of the right parietal injury, a neurologist may 
be able to offer an opinion as to whether they were related 
to the head trauma in service.  

In denying the veteran's claim in February 2002, the RO 
stated that a neurologist has never associated the current 
brain disability to the head injury in service, and that none 
of the changes were "limited" to the area of the old head 
injury.  That statement, while accurate, is misleading in 
that a neurological opinion has never been requested.  
Furthermore, the RO is not qualified to offer a medical 
opinion as to the extent of any residuals of the head injury.  
Given the complexity of this issue, the Board finds that a 
comprehensive VA examination must be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be scheduled for a 
VA neurological examination to determine 
the extent and, if feasible, etiology of 
his brain disability.  The claims folder 
must be made available to the neurologist 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished 
and the clinical findings should be 
reported in detail.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
neurologist should render an opinion as 
to whether it is at least as likely as 
not that any identified brain disability 
is related to the head injury in service.  
The basis for any opinion expressed 
should be identified.  If the examiner is 
only able to theorize or speculate as to 
this matter, he or she should so state.  
A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  In the event that additional 
consultation from other specialists is 
deemed necessary, that should be 
accomplished.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

3.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claims on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


